DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s   Amendment filed on February 1, 2021 and Supplemental Amendment filed on February 9, 2021 are acknowledged. 
2.2.	As a result of both Amendments, Claims 3-7, 10 and 12 have been canceled. Claim 16 is newly added. Claims 14 and 15 have been previously withdrawn.
2.3.	Claim 1 has been amended to specify that polyester comprises 100 mole% of  CHDM (cyclohexanedimethanol) based on 100 mole% of diol/glycol component. In addition range for Terephthalic acid and Isophthalic acid, range for IV (inherent viscosity) and range for characteristic diameter of the claimed filament have been amended. Support for this Amendment has been found in Applicant’s Specification and originally filed claims. Therefore, no New matter has been added with instant amendment. 
	Therefore, Claims 1-2, 8-9, 11, 13 and 16  are active. Claims 14 and 15 are withdrawn.
				Reasons for Allowance 	
3.	The following is an examiner’s statement of reasons for allowance:
	In view of the amendment to Claim 1 and upon further consideration of Applicant's arguments regarding presence of unexpected results associated with stability of the claimed polyester composition after exposure to elevated temperature Keep  et al ( US 2004/0214984) –  directed to compositions used in micro fibers  fails to disclosed or teach polyester composition, wherein diol component  consisting of only  CHDM and use of this composition for filament of characteristic diameters as claimed by Applicant   suitable for 3D printing process with sufficient specificity. Therefore, Claim 1 and dependent Claims 2, 8-9, 11,13, 16  and previously withdrawn Claims 14-15 ( see Examiner's Amendment below)  are allowed.

Election/Restrictions
4.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement mailed to Applicant on March 24, 2020 , are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                             EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with  Applicant's representative Mr. Morriss  on February 10, 2021 ( attached).
The application has been amended as follows: 
5.1.	In the Claims.
a)    Rejoin Claims 14 and 15.
b)    Amend Claim 14 as shown below:
Claim 14. ( Amended) A method for making an article by fused filament fabrication, said
method comprising forming fused filament polymer layers 
by 3D printing using the filament according to claim 1.
5.2.	Amend Abstract as shown below:
Filament comprising a polymeric material that includes a diacid
component comprising from about 40 to 60 mole% of units derived from terephthalic
acid and from about 40 to 60 mole% of units derived from a diacid chosen from
isophthalic acid, a cyclohexanedicarboxylic acid, a naphthalenedicarboxylic acid, a
stilbenedicarboxylic acid, or a combination thereof; a glycol component comprising at
least 75 mole% of units derived from cyclohexanedimethanol; wherein  the polymeric material has an inherent viscosity loss of 3% or less after being extruded; and method of using this filament in production of different  articles by 3D printing are disclosed.
					Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763